COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


THE STATE OF TEXAS,                              §
                                                                    No. 08-13-00305-CR
                               Appellant,        §
                                                                      Appeal from the
v.                                               §
                                                                 County Court at Law No. 6
                                                 §
KAITLYN AMANDA DORR,                                              of Collin County, Texas
                                                 §
                               Appellee.                           (TC# 006-86150-2012)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for trial,

in accordance with the opinion of this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF FEBRUARY, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.